DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on March 10, 2021 is acknowledged.  Applicant has elected the species A) an enzyme having topoisomerase III activity, and the species B) an enzyme having topoisomerase IV activity, from the group of species of enzymes of third enzyme group, drawn to claim 17.  Claim 17 is generic to the elected species, which read on claims 17-25, which will be examined on the merits.  No claims have been canceled or withdrawn. 

Claim Interpretation

3.	Prior to examination of the claims, the claims must first be construed.  Independent claims 17, 24 and 25 are drawn to a kit for amplifying circular DNA comprising first, second and third enzyme groups.  Without further evidence, the enzyme groups of the kit are interpreted as each group comprising separate enzymes packaged individually within the kit, not as enzyme mixtures or compositions for each group (see paragraph 55 of the specification).  In addition, claim 25 also recites wherein the third enzyme group also comprises an additional constituent “which describes a method of exponentially amplifying circular DNA by repeating replication cycles in a reaction mixture composed of a reaction solution containing said first, second and third enzyme groups and circular DNA that constitutes a template”.  The additional constituent is interpreted as instructions for using the kit.  Instructions are noted to be written material that do not fall into the statutory categories of a process, 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to one or more judicial exceptions (i.e., a law of nature, a natural phenomenon, a natural product, or an abstract idea) without significantly more.  Independent claims 17, 24 and 25 are drawn to kits comprising first, second and third enzyme groups used for amplifying circular DNA, wherein the third group of claim 17 comprises at least two enzymes selected from a group consisting of enzymes having topoisomerase III,  and topoisomerase IV, and RecQ activity.  Dependent claims 18-23 additional kit components, including enzymes having specific activities and specific proteins, as well as tRNA and potassium glutamate.  However, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions identified as the enzymes and additional components of the kits (natural products).  This is discussed further below. 
The unpatentability of laws of nature/natural principles, natural phenomena and/or natural products was confirmed by the U.S. Supreme Court in Mayo 
The review of the subject matter eligibility test for products and processes under 35 U.S.C. 101 following the 2012 and 2013 rulings was originally listed on page 9 of the “2014 Interim Guidance on Patent Subject Matter Eligibility”, issued December 16, 2014, that was updated (July 2015 Update: Subject Matter Eligibility, published in the Federal Register, Vol. 80, No. 146, July 30, 2015, and further updated in the Federal Register, Vol. 81, No. 88, May 6, 2016 with additional life science examples available on the USPTO Internet Web Site, see Subject Matter Eligibility Examples: Life Sciences, issued May 4, 2016).  However, a new 2019 Revised Patent Subject Matter Eligibility Guidance, known as “2019 PEG”, was recently published (January 2019) to increase clarity, predictability and consistency in how Section 101 is applied during examination and to enable examiners to more readily determine if a claim does or does not recite an abstract idea.   
As in previous guidelines, the initial burden is still on the examiner to explain why a claim or claims are unpatentable clearly and specifically so that applicant has 
1. Question 1: (Step 1) Is the claim to a process, machine, manufacture or composition of matter? 
If no, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101, for at least this reason. 
If yes, proceed to Question 2.

2. Question 2 (Step 2A, Prong One): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea that fall into one of the groupings of abstract ideas set forth in 2019 PEG (judicially recognized exceptions)? 
If no, the claim is patent-eligible, and the analysis is complete. 
If yes, proceed to Prong Two. 

3. Question 3 (Step 2A, Prong Two): Does the claim recite additional elements that integrate the exception into a practical application of the exception)? 
If yes, the claim is patent-eligible, and the analysis is complete. 
If no, proceed to Question 4 (Step 2B). 

4. Question 4 (Step 2B): Does the claim recite additional elements that amount to an inventive concept, wherein the claim as a whole amounts to significantly more than the judicial exception? 

If the answer is yes (i.e., the analysis indicates that the claim as a whole amounts to significantly more than the judicial exception(s)), the claim is patent-eligible, and the analysis is complete.”
In the current claims, independent claims 17, 24 and 25 are drawn to kits comprising first, second and third enzyme groups used for amplifying circular DNA, wherein the third group of claim 17 comprises at least two enzymes selected from a group consisting of enzymes having topoisomerase III, and topoisomerase IV, and RecQ activity, and thus the judicial exceptions are the enzymes of the three enzyme groups.  The enzymes of the three enzyme groups, as well as the additional kit components, are naturally-occurring products, all found in nature, as there is no evidence in the specification that they are not natural products (for example, mutant or genetically engineered enzymes not found in nature).  While the enzyme groups each have particular functions, this represents intended use of the enzymes when combined in a reaction mixture.  Since the enzymes aren’t necessarily provided as compositions, but could be individually packaged within the kit (see paragraph 55 of the specification), the claimed enzyme groups are naturally occurring enzymes, and thus they are not different from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring enzymes.  Therefore, the claims do not amount to significantly more than the enzymes of the kits themselves since there are no additional claim elements that amount to significantly more than the judicial exceptions. 


Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

8.	Claims 17-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 14 of copending U.S. Application No. 16/489,428 in view of Suski et al. (Molecular Cell (2008) 30 (6) pp. 1-23, cited on IDS of 3/24/2020).  Although the conflicting claims are not identical, they are 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
12.	Claim 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suski et al. (Molecular Cell (2008) 30 (6) pp. 1-23, cited on IDS of 3/24/2020) in view of Jarvis et al. (U.S. Patent Pub. No. 2010/0028862) and further in view of Hiasa et al. (J. Biol. Chem. (1994) Vol. 269, No. 43, pp. 26959-26968, cited on IDS of 3/24/2020). 
With regard to claim 17, Suski teaches proteins and enzymes for amplifying circular DNA (systems and methods are provided for analyzing replication of circular plasmid templates containing an oriC E. coli origin of replication site, including a means to stall replication forks using the Tus-Ter system to generate late replication intermediate (LRI) structures, and resolving the LRI structures using a combination of RecQ and Topo III enzymes, see Abstract and p. 3, lines 11-27) comprising:
(a)    a first enzyme group that catalyzes replication of circular DNA (reagents are provided for replication, including DNA polymerase III holoenzyme, SSB and other proteins needed for replication of plasmid templates, p. 10, lines 16-22);
(b)    a second enzyme group that catalyzes an Okazaki fragment maturation and synthesizes two sister circular DNAs constituting a catenane (the reaction mixture also comprises enzymes for Okazaki fragment maturation, including DNA polymerase I and DNA ligase, p. 10, lines 21-22); and
(c)    a third enzyme group that catalyzes a separation of two sister circular DNAs, which is an enzyme group comprising at least two enzymes selected from a group consisting of an enzyme having topoisomerase III activity, an enzyme having topoisomerase IV activity, and an enzyme having RecQ activity (a reaction for LRI 
With regard to claim 18, Suski teaches proteins and enzymes wherein
the first enzyme group comprises a combination of an enzyme having DnaA activity, one or more types of nucleoid protein, an enzyme or enzyme group having DNA gyrase activity, single-strand binding protein (SSB), an enzyme having DNA helicase activity, an enzyme having DNA helicase loader activity, an enzyme having DNA primase activity, an enzyme having DNA clamp activity, and an enzyme or enzyme group having DNA polymerase III activity (proteins and enzymes for replication of oriC plasmids included DnaA, DnaB, DnaC, DnaG, HU, DNA gyrase, SSB, Tus, Pol III*, and DNA polymerase III, p. 9, lines 31-33 and p. 10, lines 16-20); and wherein
the second enzyme group comprises a combination of an enzyme having DNA polymerase I activity, and an enzyme having DNA ligase activity (the replication reaction mixture also contained DNA polymerase I and T4 DNA ligase, p. 10, lines 21-22). 
With regard to claims 24 and 25, Suski teaches proteins and enzymes for exponentially amplifying circular DNA by repeating replication cycles, comprising:
(a)    a first enzyme group that catalyzes replication of circular DNA (reagents are provided for replication, including DNA polymerase III holoenzyme, SSB and other proteins needed for replication of plasmid templates, p. 10, lines 16-22);
(b)    a second enzyme group that catalyzes an Okazaki fragment maturation and synthesizes two sister circular DNAs constituting a catenane (the reaction mixture also comprises enzymes for Okazaki fragment maturation, including DNA polymerase I and DNA ligase, p. 10, lines 21-22); and

an additional constituent, wherein
said additional constituent is a constituent which describes a method of exponentially amplifying circular DNA by repeating replication cycles in a reaction mixture composed of a reaction solution containing said first, second and third enzyme groups and circular DNA that constitutes a template (as discussed above, additional constituent is interpreted as instructions for using the kit; instructions are noted to be written material that do not fall into the statutory categories of a process, machine, manufacture or composition of matter, but rather are considered abstract ideas, and therefore carry no patentable weight).
	However, Suski does not teach a kit for amplifying circular DNA, or a kit for exponentially amplifying circular DNA by repeating replication cycles, and also does not teach a kit further comprising tRNA and potassium glutamate.  
	Jarvis teaches systems and methods for performing reconstituted bacterial replication reactions using circular templates, such as those comprising an oriC site, wherein compounds that may modulate the activity of a bacterial replication assembly are contacted with the bacterial replication assembly to form a reaction mixture, and then analyzing the replication, wherein the assemblies may comprise various isolated bacterial proteins and enzymes such as PolC, PriA, DnaA, DnaB, DnaC, DnaG and SSB (see paragraphs 7, 12, 130, and 391). 

Specifically with regard to claims 21-23, Jarvis teaches optimizing DNA replication assay conditions by titration of essential buffer components, including NaCl, potassium glutamate, divalent cation, reducing agents and detergents (paragraphs 391 and 392). 
	With regard to claims 19 and 20, Hiasa teaches systems and methods for analysis of bacterial replication using minichromosome plasmid template DNAs comprising an oriC replication origin, wherein replication reaction mixtures comprised tRNA, DnaA, DnaB, DnaC, DnaG, DNA polymerase III holoenzyme, SSB, HU, DNA gyrase, DNA polymerase I, DNA ligase and Tus (see p. 26960, column 1, lines 23-42).  Hiasa teaches that Tus was included to analyze termination of bidirectional replication, wherein in the presence of Tus, both replication forks were terminated at Ter sites in a stepwise manner, leading to an increase in LRIs (late replication intermediates) (see Abstract, p. 26963, column 1, lines 7-21 and Figure 5). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the proteins and enzymes of Suski, Jarvis and Hiasa since each reference teaches protein and enzyme reagents for use in bacterial replication systems, including those for replicating oriC-containing circular templates such as plasmids, wherein replication reaction mixtures are assembled that comprise a combination of protein assessor factors and replication enzymes such as DNA polymerase III holoenzyme, DNA gyrase, DNA polymerase I and 

Conclusion

13.	Claims 17-25 are rejected over the prior art.  No claims are free of the prior art.  In addition, claim 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, and are also rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above. 

Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637